Citation Nr: 0809542	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-08 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.  

2.  Entitlement to an initial evaluation in excess of 40 
percent for status post fusion of L4-L5-S1.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had verified active service from April 1975 to 
November 1975.  He also had service in the Army Reserves and 
the National Guard from 1974 to 2004.  The service department 
has reported that he had 2 years and 9 months of active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manchester, New Hampshire.  In that decision the 
RO granted service connection for status post fusion L4-L5-S1 
and service concoction for radiating pain left lower 
extremity and assigned 20 and 10 percent disability 
evaluations respectively, effective May 8, 2004.  The RO also 
denied service connection for a left hip disability.  

The veteran testified at a hearing before a local hearing 
officer at the RO in November 2005.  

In a February 2006 rating determination, the RO increased the 
evaluation for post fusion of L4-L5-S1 to 40 percent and for 
radiculopathy of the left lower extremity to 20 percent, 
effective the dates of the originally assigned disability 
evaluations.  

The issues of entitlement to service connection for a left 
hip disorder and higher initial evaluations for status post 
fusion of L4-L5-S1 and radiculopathy of the left lower 
extremity, and an extraschedular basis only, are remanded to 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  The veteran's status post fusion of L4-L5-S1 is 
manifested by limitation of forward flexion to 20 degrees, 
but has not resulted in incapacitating episodes having a 
total duration of at least six weeks during the past year; 
unfavorable ankylosis of the entire thoracolumbar spine, or 
neurologic symptoms other than the separately rated 
radiculopathy of the left lower extremity.

2.  Radiculopathy of the left lower extremity results in no 
more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 40 
percent for status post fusion of L4-L5-S1 have not been met 
at any time since the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45. 4.59, 4.71a, Diagnostic Codes 5242, 5243 
(2007).

2.  The criteria for a schedular evaluation in excess of 20 
percent for radiculopathy of the left lower extremity have 
not been met at any time since the effective date of service 
connection.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4,124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

As it relates to the issue of initial compensable 
evaluations, once service connection is established further 
VCAA notice as to downstream issues, such as the initial 
evaluation of the disability, is not ordinarily required.  
Dingess v. Nicholson, 19 Vet. App. 473, 490-493 (2006).  
Moreover, once service connection is granted the claim is 
substantiated, and further VCAA notice as to the rating or 
effective date elements is not required.  Dingess v. 
Nicholson, at 490-1. 

The RO did send the veteran VCAA notice letters in August 
2004 and March 2006.  The letters informed the veteran of the 
information and evidence necessary to substantiate the claim.  
The letters also told the veteran what types of evidence VA 
would undertake to obtain and what evidence the veteran was 
responsible for obtaining.  The letters did not explicitly 
tell him to submit all relevant evidence in his possession.  
An error by VA in providing notice of the information and 
evidence necessary to substantiate a claim under 38 U.S.C. 
§ 5103(a) is presumptively prejudicial and in such a case the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007).  The letters did tell him to 
submit medical evidence in his possession and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure of the RO to provide 
explicit notice to submit relevant evidence in his 
possession.

The United States Court of Appeals for Veterans Claims 
(Court) also held in Dingess that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. at 486.

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disabilities 
until November 2006.  While this may be procedurally 
deficient, in the present case, an earlier effective date 
would not be legally possible.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.400 (2007).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The RO obtained the medical records pertaining to 
the veteran claim for Social Security benefits, but did not 
obtain the Social Security decisions.  Since the veteran's 
schedular evaluations are based on medical findings, the 
disability decisions would not be likely to contain findings 
that could affect the schedular evaluations for his 
disability.

No other relevant records have been identified.  The veteran 
was afforded an adequate VA examination.  Based upon the 
foregoing, no further action is necessary to assist the 
claimant with the claim.

Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Diseases and injuries to the spine are to be evaluated under 
Diagnostic Codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine.	100

Unfavorable ankylosis of the entire 
thoracolumbar spine 	50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine 	40

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months................................... 
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months................................... 
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months................................... 
.......................10

Note (1): For purposes of evaluations 
under 5243, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating for Formula and Diseases 
and Injuries of the Spine, whichever 
method results in a higher evaluation for 
that segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).  These provisions, however, are not for 
consideration where, as in this case, the veteran is in 
receipt of the highest rating based on limitation of motion 
and a higher rating requires ankylosis.  Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997).

Under DC 8520 relating to the sciatic nerve, the Board notes 
that where paralysis is complete; the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely), an 80 disability 
evaluation is warranted.  Severe incomplete paralysis with 
marked muscular atrophy warrants a 60 percent disability 
evaluation.  A 40 percent evaluation is warranted for 
moderately severe incomplete paralysis.  A 20 percent 
evaluation is warranted for moderate incomplete paralysis, 
and a 10 percent disability evaluation would be warranted for 
mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor.  38 C.F.R. § 4.124a. 

Neuritis, cranial or peripheral, characterized by loss of 
reflexes,  muscle atrophy, sensory disturbances, and constant 
pain, at times  excruciating, is to be rated on the scale 
provided for injury of the  nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating. The maximum  rating 
which may be assigned for neuritis not characterized by 
organic  changes referred to in this section will be that for 
moderate, or with  sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2007).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2007).

The veteran initially injured his back in 1997 during a 
period of reserve training.  He was eventually found unfit 
for service due to the resulting back disability.  In 2000 he 
underwent surgery to fuse the lumbosacral spine.

In October 2004, the veteran was seen with complaints of 
chronic back and left hip pain.  Physical examination 
revealed tenderness over the left sacroiliac area with 
decreased range of motion of the left hip.  X-rays of the 
pelvis showed left hip osteoarthritis with no involvement on 
the right.  It was the examiner's impression that the veteran 
had chronic back pain with sciatic type involvement.  The 
pain came across the left low back towards the sacroiliac and 
around the anterior thigh ending at about the knee.  

At the time of a November 2004 visit, the veteran was 
referred to physical therapy for possible evaluation for a 
TENS unit.  The veteran was noted to walk with a straight 
cane.  He was independent with all his activities of daily 
living.  He was on social security disability and he was the 
primary care taker for his three year old son.  The veteran 
complained of constant pain in the left low back, left hip, 
and left buttock region.  The pain was increased by prolonged 
sitting and walking.  An electric massager helped to 
alleviate the pain.  

The veteran had lower extremity strength of 5/5 in hip 
flexion, knee flexion, knee extension, plantar flexion, 
dorsiflexion, hip abduction, and hip adduction.  Sensation 
was intact to dull/light touch, bilaterally.  The veteran 
reported intermittent numbness down the left lower extremity.  
Forward flexion of the trunk was to 65 degrees while trunk 
extension was to 0 degrees.  Left hip flexion was to 50 
degrees while extension was to 20 degrees.  The veteran had 
tenderness to palpation in the lower thoracic and lumbar 
paraspinal muscles.  There was tenderness in the left 
quadratus.  There was also tenderness throughout the left 
gluteal region.  

At the time of a February 2005 visit, the veteran reported 
that he continued to have back and left hip pain.  He had 
poor relief with the current regimen of treatment.  He had 
had back surgery in the past and essentially had failed back 
syndrome.  Physical examination revealed that the veteran had 
an antalgic gait and that he walked with a cane.  He had 
simian posture with loss of lordosis.  There was pain with 
rotation, flexion, and extension.  A diagnosis of failed back 
syndrome was rendered.  

At the time of a March 2005 VA examination, the veteran said 
that he had no urinary incontinence, frequency, or urgency.  
He also had no fecal incontinence.  He reported daily leg or 
foot weakness and weekly numbness.  He had weekly 
paresthesias but never fell and he had no dizziness.  He also 
reported that he had flare-ups 2 to 3 times weekly, which 
lasted 2 to 3 hours.  He stated that during flare-ups he 
needed to stop his current activities and rest.  He could not 
bend forward.  

The veteran noted difficulty sleeping during flare-ups.  He 
slept on his left side.  Precipitating factors included 
weather changes, overexertion, sitting, walking especially 
uphill, bending, and twisting.  Alleviating factors included 
medication, heat, rest, and changing positions.  Fatigue and 
decreased motion were described as moderate.  The veteran 
also reported moderate stiffness and weakness in his low 
back.  There were no spasms.  The veteran had pain in his low 
back with moderate severity, constant frequency, and 
radiation of pain.  The pain radiated down the left leg, 
occasionally to the ankle.  The pain was aching and the 
radiation was sharp.  He used a cane but was able to walk 1/4 
mile.  

Physical examniantion revealed a stooped posture with normal 
head position.  There was symmetry in appearance.  The 
veteran had an antalgic gait.  There was moderate lumbar 
flattening.  The thoracolumbar spine was partly ankylosed in 
the position of flexion.  The left sacrospinalis muscle 
revealed mild spasm, tenderness, and weakness.  There was 
moderate pain with motion but no atrophy or guarding.  The 
right sacrospinalis muscle also revealed mild spasm, 
tenderness, and weakness, with moderate pain on motion but no 
atrophy or guarding.  

The examiner stated that the above factors were sufficient to 
cause abnormal gait and/or abnormal spinal contour.  Active 
and passive motion revealed flexion from 10 to 50 degrees, 
with pain beginning at 20 and ending at 50.  Extension was 
from -10 to -5 with pain beginning and ending at -5.  Left 
lateral flexion was from 0 to 12 with pain beginning at 10 
and ending at 12, while right lateral flexion was from 0 to 
20 degrees.  Left lateral rotation was from 0 to 20 degrees, 
while right lateral rotation was from 0 to 15 degrees.  

There was additional loss of motion on repetitive use of the 
joints due to pain, fatigue, weakness or lack of endurance; 
but the examiner did not specify the degree of additional 
limitation.  Left knee extension and ankle dorsiflexion were 
4/5.  Right knee extension was 4/5 while ankle dorsiflexion 
was 5/5.  Sensory examination for the left lower extremity 
was absent for vibration and normal for pinprick and light 
touch.  Sensory examination for the right lower extremity was 
normal for pinprick and light touch.  Reflex examination 
revealed normal left and right knee and ankle jerks.  

X-rays of the lumbar spine revealed postoperative features 
with placement of fixation devices posteriorly at L4-5 and 
S1.  There was no present disc abnormality.  The examiner 
indicated that the veteran did not have disc space disease 
based on the x-ray.  Diagnoses of status post fusion of L4-
L5-S1 with residual radicular symptoms in the form of 
radiating pain in the left lower extremity were rendered.  
The examiner indicated that the veteran's disability had a 
moderate effect on chores, exercise, and sports, and a mild 
impact on shopping, recreation, and traveling.  It had no 
effect on feeding, bathing, dressing, toileting, and 
grooming.  

Outpatient treatment records obtained in conjunction with the 
veteran's claim reveal that at the time of an August 2004 VA 
outpatient visit, the veteran reported having chronic back 
pain.  

Physical examination revealed negative straight leg raise.  
There was tenderness over the left paraspinal area.  A 
midline scar was present in the lumbar spine.  The veteran 
had normal heel and toe walking.  A diagnosis of chronic back 
pain with strong functional addition was rendered.  

On a July 2005 VA outpatient visit, the veteran again 
reported having back pain.  Physical examination revealed 
tenderness over the left S1 and paraspinal area with 
reproduction of symptoms.  It was very difficult to discern 
between the quality and degree of pain between the area of 
the facet and left SI joint.  It was the examiner's 
impression that the veteran had chronic back pain with failed 
back syndrome as well as a question of pain in the left hip 
and left SI joint.

At an August 2005 VA outpatient visit, the veteran reported 
that he had not worked since 2000 and that he had lost his 
job.  The veteran indicated that he had been in receipt of 
social security disability benefits.  He described his 
current pain as horrible with excruciating being the worst 
and distressing being the least.  The veteran stated that his 
average pain was horrible.  A CT scan of the lumbar spine 
performed in July 2005 revealed postoperative features at L4 
and 5.  This was associated with diminished dimensions of the 
spinal canal but posterior decompression was present.  The SI 
joints were normal.  

Physical examination revealed that the veteran had a highly 
antalgic gait favoring his left leg.  He used a cane in his 
right hand.  Motor examination was grossly normal.  
Hypalgesia (decreased pain sensation) to sharp stimuli was 
present in the S1 distribution on the left.  There was a 
trigger point in the left gluteus medius muscle with 
decreased range of motion of the lumbar spine.  It was the 
examiner's impression that the veteran had chronic back and 
hip pain with multiple causes (DJD hip, trigger points, 
possible S1 nerve damage), but no radicular symptoms.  

At his November 2005 hearing, the veteran reported that he 
had been awarded Social Security disability primarily as a 
result of his back condition.  The veteran stated that the 
pain radiating down his leg had caused balance problems and 
had caused his leg to give out.  He indicated that he used a 
cane for this reason.  The veteran reported that he took 
Morphine and OxyContin for the pain.  He stated that he used 
the cane primarily for his back symptoms as he could not 
stand up straight.  The veteran noted that he did not have 
any pain in his right leg.  

Treatment records received from the Social Security 
Administration reveal that at the time of an August 2005 
examination, the veteran walked with a stooped position.  He 
had an antalgic gait and the L5 spine had tenderness and mild 
spasm.  The lumbar spine also had pain and moderately 
decreased forward flexion.  The examiner indicated that this 
was an ongoing problem.

On a January 2006 VA outpatient treatment visit, the veteran 
was noted to have had increased back pain for the past 4 days 
since twisting his back to prevent a fall on the ice.  He now 
had 10/10 pain unrelieved with the usual medications.  He 
also reported having continuous tingling in the left leg 
since the 1997 injury.  At the time of a January follow-up 
visit, the veteran was noted to be ambulatory after slowly 
rising from a chair.  He noted having had increased back pain 
since falling five days earlier.  There was no more sciatic 
than usual.  There was very reduced active range of motion of 
the low back with no extension possible at all.  There was 
tenderness over the right paralumbar and low thoracic areas 
but negative on the left.  Deep tendon reflexes were 3+ and 
symmetrical at the knee and ankle joints.  

At the time of a May 2006 VA outpatient visit, the veteran 
again complained of back and hip pain.  He reported that the 
pain began in his lower back and radiated around the lateral 
aspect of the upper thigh/hip area and over the lateral thigh 
down towards the knee.  Pain control was poor during mid-day 
but the evening dose of medication enabled the veteran to 
sleep.  

Physical examination revealed pain and tenderness over the 
lower back, particularly in the parasacral area at the LS 
joint, approximately at areas of facet.  There was 
questionable positive straight leg raising worse on the left 
than the right.  It was the examiner's impression that the 
veteran had failed back pain.  The examiner stated that the 
veteran's failed back syndrome was causing a great deal of 
disability.

Analysis

A rating in excess of 40 percent would require a showing of 
unfavorable ankylosis of the entire thoracolumbar spine.  
While the VA examination identified what was described as 
partial ankylosis, it also showed that the veteran retains 
spinal motion.  

As noted above, unfavorable ankylosis is a condition in which 
the entire thoracolumbar spine or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  There has been no 
demonstration of these symptoms.  Inasmuch as the veteran's 
ankylosis is partial, it does not meet or approximate the 
level of ankylosis necessary for an evaluation in excess of 
40 percent.  

The veteran is in receipt of the highest schedular rating 
based on limitation of motion and a higher rating would 
require ankylosis.  Hence, the functional factors contained 
in 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnston.  

The medical evidence contains no findings of neurologic 
impairment other than the left lower extremity disability 
discussed below, and the veteran has not reported additional 
neurologic complaints.  A higher initial evaluation cannot, 
therefore, be provided on the basis of neurologic impairment.

There is also no evidence of a greater level of disability at 
any time since the effective date of service connection.  
Staged rating are, therefore, not warranted.  Fenderson.


Left Leg Radiculopathy

The veteran has been assigned a 20 percent disability 
evaluation under Diagnostic Code 8520.  A higher evaluation 
would require at least moderately severe incomplete 
paralysis.

The veteran's neurological impairment has been shown to be 
manifested by loss of vibratory sensation and muscle strength 
has been shown to be no worse than 3/5.  

Given his otherwise intact sensation, normal reflexes, and 
occasional absence of radicular symptoms, the evidence does 
not support a finding that the left leg radiculopathy causes 
more than moderate incomplete paralysis.  Thus, the criteria 
for a higher evaluation have not been met at any time since 
the effective date of service connection.

The preponderance of the evidence being against the 
assignment of disability ratings in excess of those already 
assigned, the benefit-of-the-doubt rule does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial schedular evaluation in excess of 40 percent for 
status post fusion of L4-L5-S1 at any time is denied. 

An initial schedular evaluation in excess of 20 percent for 
radiculopathy of the left lower extremity at any time is 
denied.  


REMAND

As noted in the introduction section of this decision, the 
exact dates of the veteran's period of active service are 
still in question.  As the veteran was found to have 
osteoarthritis of the left hip within one year of 2004, the 
question remains as to whether the veteran had qualifying 
active service which would allow for presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309.  Further attempts 
to verify all of the veteran's periods of active service 
should be performed.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003). 

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

The veteran has not been afforded a VA examination for his 
claimed left hip disorder.  The veteran has reported current 
left hip pain that began at the same time he injured his low 
back.  Based upon the above, the veteran should be afforded a 
VA examination.  

In the exceptional case, where schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).  
The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The veteran has reported that he has been unable to work 
since 2000 due to the effects of his back disability, and 
that he was awarded Social Security benefits on the basis of 
that disability.  The Board cannot grant an extraschedular 
rating in the first instance, but must ensure that the claim 
is initially referred to the appropriate first line authority 
within VA for consideration of entitlement to an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337, 
338 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

The VA examination did not address the question of whether 
the service-connected low back and left lower extremity 
disorders had resulted in marked interference with 
employment.  As noted, the Social Security decisions 
referenced by the veteran have not been obtained.

Accordingly, the case is REMANDED for the following action:

1.  An additional attempt should be made 
to verify the veteran's period of active 
service.  All attempts to verify the 
veteran's period of active serve should 
be documented.  

2.  Copies of all Social Security 
Administration decisions made in regard 
to the veteran's claim for disability 
benefits should be obtained.  If the 
decisions are unavailable from the Social 
Security Administration, the veteran 
should be asked to submit copies of any 
such decisions in his possession.

3.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of any current left hip disorder.  The 
claims folder must be made available to 
the examiner for review.

The examiner should answer the following 
questions:  Is it at least as likely as 
not (50 percent probability or greater) 
that any current left hip disorder is 
related to the veteran's period of active 
service, including the time he sustained 
the injury to his lower back?  If not, is 
it at least as likely as not that any 
current left hip disorder was caused or 
aggravated by the service-connected low 
back disorder or left lower extremity 
radiculopathy?  The examiner should 
provide a rationale for the opinions.

4.  The examiner who provided the March 
2005 VA examination should provide an 
opinion as to the occupational incapacity 
caused by the service-connected low back 
and left lower extremity radiculopathy.  
The claims folder should be made 
available to the examiner for review in 
this regard.  Based on a review of the 
case, the examiner should offer an 
opinion as to whether the veteran's low 
back and left lower extremity 
radiculopathy cause marked interference 
with employment.  A complete rationale 
for any opinion expressed must be 
provided.

5.  The claims for higher initial rating 
for the low back disability and left leg 
radiculopathy should be forwarded to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, for consideration of the 
assignment of an extraschedular rating in 
accordance with 38 C.F.R. § 3.321(b).  

6.  If any of benefit sought on appeal is 
not granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


